ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the after final amendments filed 25 February 2022 for the application filed April 23 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 25 February 2022, with respect to claims 1-8 and 10-14 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-8 and 10-14 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an elongate hub having a first end and a second end, the hub being configured to be rotatably mounted about a mounting axis to a shock strut of the landing gear assembly; a rigid first leg extending radially in a first direction from the first end of the hub, the first leg having an inner side facing the second end of the hub, the first leg being configured to have a first wheel rotatably mounted to the inner side of the first leg about a first wheel axis; and a rigid second leg extending radially in a second direction from the second end of the hub, the second leg having an inner side facing the first end of the hub, the second leg being configured to have a second wheel rotatably mounted to the inner side of the second leg about a second wheel axis, wherein the second leg is fixedly oriented relative to the first leg” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-8 depend from claim 1 and are therefore also found allowable.
Regarding Claim 10, the prior art of record fails to disclose or teach “a hub rotatably coupled to an end of the shock absorbing strut about a first axis; a rigid first leg extending in a first direction from a first end of the hub, the first leg being configured to have a first wheel rotatably mounted thereto; and a rigid second leg extending in a second direction from a second end of the hub, the second leg being configured to have a second wheel rotatably mounted thereto, wherein the hub is positioned between the 
Regarding Claim 11, the prior art of record fails to disclose or teach “a hub rotatably coupled to an end of the shock absorbing strut about a first axis; a rigid first leg extending in a first direction from a first end of the hub, the first leg being configured to have a first wheel rotatably mounted thereto; and a rigid second leg extending in a second direction from a second end of the hub, the second leg being configured to have a second wheel rotatably mounted thereto, wherein the hub is positioned between the first leg and the second leg, wherein the second leg is fixedly oriented relative to the first leg, wherein each of the first and second legs includes an inner side and an outer side, the inner sides of the first and second legs being positioned between the outer sides of the first and second legs, wherein the first leg is configured to have the first wheel rotatably mounted proximate to the inner side of the first leg” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 11 is neither anticipated nor made obvious by the prior art of record.  Claim 12 depends from claim 11 and is therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        4 March 2022